
	
		III
		111th CONGRESS
		2d Session
		S. RES. 641
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Ms. Landrieu (for
			 herself, Mr. Vitter,
			 Mr. Cornyn, and Mrs. Hutchison) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Observing the 5th anniversary of the date
		  on which Hurricane Rita devastated the coasts of Louisiana and
		  Texas.
	
	
		Whereas on September 24, 2005, Hurricane Rita made
			 landfall as a Category 3 hurricane just east of the Texas-Louisiana border,
			 between Sabine Pass and Johnson's Bayou, with wind speeds of 120 miles per
			 hour, and further devastated the Gulf Coast, which had already been hit by
			 Hurricane Katrina;
		Whereas Hurricane Rita caused 7 deaths, forced 3,000,000
			 residents to evacuate their homes, caused flooding and tornadoes in the States
			 of Louisiana, Arkansas, Mississippi, and Alabama, and, according to the
			 National Climatic Data Center, left 1,000,000 people without
			 electricity;
		Whereas damages from Hurricane Rita are estimated at
			 $11,300,000,000;
		Whereas in 2005, Hurricane Rita was the second hurricane
			 to reach Category 5 status in the Gulf of Mexico, which, according to the
			 National Climatic Data Center, is only the third time that more than one
			 Category 5 storm has formed in the Atlantic in the same year;
		Whereas the storm surge from Hurricane Rita was as high as
			 15 feet near the landfall site and, according to the United States Geological
			 Survey, traveled as far as 50 miles inland, causing disastrous flooding and
			 massive loss of property;
		Whereas tens of thousands of homes and businesses in the
			 States of Louisiana and Texas were destroyed by the flooding; and
		Whereas the National Wetlands Center of the United States
			 Geological Survey indicates that 217 square miles of the coastal land of the
			 State of Louisiana were transformed to water after Hurricanes Katrina and Rita:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)observes the 5th anniversary of the date on
			 which Hurricane Rita devastated the coasts of the States of Louisiana and
			 Texas;
			(2)expresses the
			 support of the Senate to the survivors of Hurricane Rita and the condolences of
			 the Senate to the families of the victims of Hurricane Rita;
			(3)commends the
			 courageous efforts of those who assisted in the response to the storm and the
			 recovery process;
			(4)recognizes the
			 contributions the affected communities in the States of Louisiana and Texas
			 have made to the United States; and
			(5)reaffirms the
			 commitment of the Senate to rebuild, renew, and restore the Gulf Coast
			 region.
			
